Name: Commission Regulation (EEC) No 3386/87 of 11 November 1987 re-establishing the levying of customs duties on travel goods and articles of apparel and clothing accessories, of leather or of composition leather falling within subheadings 42.02 B and 42.03 A, B II, III, C, originating in India, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3924/86 apply
 Type: Regulation
 Subject Matter: tariff policy;  Asia and Oceania;  miscellaneous industries;  leather and textile industries
 Date Published: nan

 12. 11 . 87 Official Journal of the European Communities No L 322/13 COMMISSION REGULATION (EEC) No 3386/87 of 11 November 1987 re-establishing the levying of customs duties on travel goods and articles of apparel and clothing accessories, of leather or of composition leather falling within subheadings 42.02 B and 42.03 A, B II , III , C , originating in India, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3924/86 apply tion leather falling within subheadings 42.02 B and 42.03 A, B II, III , C of the Common Customs Tariff, originating in India, the individual ceiling was fixed at 4 000 000 and 5 500 000 ECU respectively ; whereas, on 2 November 1987, imports of these products into the Community originating in India reached the ceiling in question after being charged thereagainst ; whereas it is appropriate to re-establish the levying of customs duties in respect of the products in question against India, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3924/86 of 16 December 1986 applying generalized tariff pref ­ erences for 1987 in respect of certain industrial products originating in developing countries (1 ), and in particular Article 15 thereof, Whereas, pursuant to Articles 1 and 12 of Regulation (EEC) No 3924/86, suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I, within the framework of the preferential tariff ceiling fixed in column 9 of Annex I ; HAS ADOPTED THIS REGULATION Article 1 Whereas, as provided for in Article 13 of that Regulation, as soon as the individual ceilings in question are reached at Community level, the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be re-established ; Whereas, in the case of travel goods and articles of apparel and clothing accessories, of leather or of composi As from 15 November 1987, the levying of customs duties, suspended pursuant to Regulation (EEC) No 3924/86, shall be re-established on imports into the Community of the following products originating in India : Order No CCT heading No and NIMEXE code Description 10.0570 42.02 (42.02-21 , 23, 25, 31 , 35, 41 , 49, 51 , 59, 60, 91 , 99) Travel goods (for example, trunks, suitcases, hat-boxes, travelling-bags, rucksacks), shopping-bags, handbags, satchels , briefcases , wallets, purses, toilet-cases, tool-cases, tobacco-pouches, sheaths, cases, boxes (for example, for arms, musical instruments, binoculars, jewellery, bottles, collars, footwear, brushes) and similar containers, of leather or of composition leather, of vulcanized fibre, of artificial plastic sheeting, of paperboard of of textile fabric : B. Of other materials Articles of apparel and clothing accessories, of leather or of composition leather : A. Articles of apparel B. Gloves, including mittens and mitts : II . Special for sports III . Other C. Other clothing accessories 10.0580 42.03 (42.03-10, 25, 27, 28 , 51 , 59) 0 OJ No L 373, 31 . 12. 1986, p. 1 . No L 322/ 14 Official Journal of the European Communities 12. 11 . 87 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 November 1987. For the Commission COCKFIELD Vice-President